Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron R. Winninger on 12/9/2021.
The application has been amended as follows: 
1.  (Currently amended) A method for generating a hierarchical deterministic (HD) wallet name card, which is applied to an HD wallet device, wherein the HD wallet device has a preset first trusted key and a first key generated by a seed; the first trusted key comprises a first trusted private key and a first trusted public key; the first key comprises a first private key, a first public key, and a first address; and is generated through digitally signing third user information with the first private key to obtain third signature information; digitally signing fourth user information with the first trusted private key to obtain fourth signature information; and generating the HD wallet name card by integrating the first user information, the second user information, the first signature information, the second signature information, the third user information, the fourth user information, the third signature information, and the fourth signature information; wherein the first user data comprises: a wallet cover for visually displaying information of the HD wallet name card; and biological data for representing user's biological information; and wherein the HD wallet device further has a preset second trusted key, and the second trusted key comprises a second trusted private key; and the wallet cover is generated through the following steps: generating a name image comprising the wallet name with the wallet name; generating a first short code ID with the first address and the second trusted private key; generating a second short code ID with the wallet name, the first address and the second trusted private key; and generating the wallet cover by integrating the name image, the second short code ID and the first short code ID.

2. The method for generating the HD wallet name card according to claim 1, wherein a specific step of digitally signing the first user information with the first private key to obtain the first signature information is: digitally signing a wallet name card, first user data and the first public key with the first private key to obtain the first signature information.



4. The method for generating the HD wallet name card according to claim 1, wherein a specific step of digitally signing the first user information with the first private key to obtain the first signature information is: digitally signing a wallet name, first user data, the first public key, the first address and the second signature information with the first trusted key to obtain the first signature information.

5. The method for generating the HD wallet name card according to claim 1, wherein a specific step of digitally signing the second user information with the first trusted private key to obtain the second signature information is: digitally signing a wallet name, first user data and the first public key with the first trusted private key to obtain the second signature information.

6. The method for generating the HD wallet name card according to claim 1, wherein a specific step of digitally signing the second user information with the first trusted private key to obtain the second signature information is: digitally signing a wallet name, first user data, the first public key and the first address with the first trusted private key to obtain the second signature information.

7. The method for generating the HD wallet name card according to claim 1, wherein a specific step of digitally signing the second user information with the first trusted private key to obtain the second signature information is: digitally signing a wallet name, first user data, the first public key, the first address and the first signature information with the first trusted private key to obtain the second signature information.

8. (Canceled)

9. (canceled) 

10. The method for generating the HD wallet name card according to claim 1, wherein the HD wallet device further has a third key generated by the seed, the third key comprises a third private key, a third public key, and a third address; and the method for generating the HD wallet name card further comprises: creating a trusted peer HD wallet name card on a peer HD wallet name card from a peer seed; digitally signing a peer HD wallet name card after verifying the peer HD wallet name card with the third private key to obtain peer wallet name card trust signature; and integrating the peer HD wallet 

11. (Currently amended) A method for generating an HD wallet trusted address, which is applied to an HD wallet device, wherein the HD wallet device comprises a first key, a second key, and a preset first trusted key; the first key comprises a first private key, a first public key, and a first address; the second key comprises a second private key, a second public key, and a second address; the first trusted key comprises a first trusted private key and a first trusted public key; and is generated through digitally signing first user information with the first private key to obtain first signature information; digitally signing second user information with the first trusted private key to obtain second signature information; digitally signing third user information with the first private key to obtain third signature information; digitally signing fourth user information with the first trusted private key to obtain fourth signature information; and generating the HD wallet trusted address by integrating the first user information, the second user information, the first signature information, the second signature information, the third user information, the fourth user information, the third signature information, and the fourth signature information; wherein the first user data comprises: a wallet cover for visually displaying information of the HD wallet name card; and biological data for representing user's biological information; and wherein the HD wallet device further has a preset second trusted key, and the second trusted key comprises a second trusted private key; and the wallet cover is generated through the following steps: generating a name image comprising the wallet name with the wallet name; generating a first short code ID with the first address and the second trusted private key; generating a second short code ID with the wallet name, the first address and the second trusted private key; and generating the wallet cover by integrating the name image, the second short code ID and the first short code ID.

12. The method for generating the HD wallet trusted address according to claim 11, further comprising digitally signing fifth user information with the second private key to obtain fifth signature information; and generating the HD wallet trusted address by integrating the third user information, the fourth user information, the fifth user information, the third signature information, the fourth signature information, and the fifth signature information.

13. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the third user information with the first private key to obtain the third signature information is: digitally signing the first public key and the second address with the first private key to obtain the third signature information.

14. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the third user information with the first private key to obtain the third signature information is: digitally signing the first public key, the first address and the second address with the first private key to obtain the third signature information.

15. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the third user information with the first private key to obtain the third signature 

16. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the third user information with the first private key to obtain the third signature information is: digitally signing the first public key, the first address, the second address, second user data and the fourth signature information with the first trusted private key to obtain the third signature information.

17. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the fourth user information with the first trusted private key to obtain the fourth signature information is: digitally signing the first public key and the second address with the first trusted private key to obtain the fourth signature information.

18. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the fourth user information with the first trusted private key to obtain the fourth signature information is: digitally signing the first public key, the first address and the second address with the first trusted private key to obtain the fourth signature information.

19. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the fourth user information with the first trusted private key to obtain the fourth signature information is: digitally signing the first public key, the first address, the second address and second user data with the first trusted private key to obtain the fourth signature information.

20. The method for generating the HD wallet trusted address according to claim 11, wherein a specific step of digitally signing the fourth user information with the first trusted private key to obtain the fourth signature information is: digitally signing the first public key, the first address, the second address, second user data and the third signature information with the first trusted private key to obtain the fourth signature information.

21. (Currently amended)The method for generating the HD wallet trusted address according to claim 11, wherein all the HD wallet trusted addresses generated from a seed have integral and consistent belonging connection to the HD wallet name card of the seed 

Reasons for Allowance
Claims 1-7, 10-21 are allowed.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance: The present invention provides a method and a device for generating an HD wallet name card and a method and a device for generating an HD wallet trusted address. Each independent claim identifies the uniquely distinct features, “digitally signing first user information with the first private key to obtain first signature information; digitally signing second user information with the first trusted private key to obtain second signature information; digitally signing third user information with the first private key to obtain third signature information; digitally signing fourth user information with the first trusted private key to obtain fourth signature information; and generating the HD wallet trusted address by integrating the first user information, the second user information, the first signature information, the second signature information, the third user information, the fourth user information, the third signature information, and the fourth signature information; wherein the first user data comprises: a wallet cover for visually displaying information of the HD wallet name card; and biological data for representing user's biological information; and wherein the HD wallet device further has a preset second trusted key, and the second trusted key comprises a second trusted private key; and the wallet cover is generated through the following steps: generating a name image comprising the wallet name with the wallet name; generating a first short code ID with the first address and the second trusted private key; generating a second short 
As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190295069- A system for providing trust information associated with cryptocurrency wallets includes a wallet authority computer device.
US 10262321- methods, systems, and computer program instructions related to building and managing secure digital wallets, a general ledger, and a transaction structure to securely and anonymously transfer digital coins from one wallet in a computing device to another wallet
US 10102526- A method of issuing blockchain-based digital certificates comprising receiving from a user hashed user identification information and object information, recording to a digital certificate smart contract deployed at a digital certificate smart contract address on a blockchain network.
US 20180288022- A method of generating wallets for discrete blockchain networks comprising receiving a primary and a first secondary seeds, generating an enhanced hierarchical deterministic (HD) wallet.
US 9985964- Block chain-based multifactor personal identity verification using the verification addresses may be performed by: receiving one or more identifiers in connection with one or more requests to verify an identity of one or more individuals, extracting the biometric data associated with the one or more individuals from the corresponding verification addresses, and verifying the identity of the one or more individuals upon receiving matching biometric data and private keys.
US 9935772- A system and method for servicing secure data object management aware applications using a cloud-based host environment and a local secure container.
US 20180075453- A system for operating a payment network with a blockchain-based ledger may prepare a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain.
US 20170317997- Methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address.
US 20170228731- The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction; the source address comprising a source wallet address corresponding to a source digital wallet.
US 20170046689- A crypto vote request associated with a poll may be obtained from a user. Voter authentication may be obtained and used to determine that the user is authorized to vote. An authentication token and a crypto vote user interface may be generated and provided to the user.
US 20150324789- a method in which an encrypted request to transfer a requested amount of cryptocurrency from a user address to a destination address is received.
US 20150310431- A payment system implemented on a mobile device authenticates transactions made via the mobile device. The mobile device generates a public-private key pair and receives an authenticating input from a user of the device.
US 20090183008- Security tokens contain data that is each uniquely encrypted based on a unique biometric identifier of an authorized user of that token. Decoders receive the token and the user's biometric identifier, convert the biometric identifier to a biometric key, and apply the biometric key to decrypt the token.
US 20060242423- A constrained operating system provides limited functionality, including authentication, data transfer, and cryptographic functions.
US 6694025- A list of public/private key pairs are stored at a server, wherein the private key is stored in an encrypted form, the encryption being based on a master key.
US 6263446- the credential may be protected by one or more challenge-response protocols involving simple shared secrets, shared secrets with one-to-one hashing, or biometric methods such as fingerprint recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332. The examiner can normally be reached Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437                                                                                                                                                                                                        


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436